       Case 1:21-cv-01009-DNH-ML Document 1-2 Filed 09/13/21 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT FOR THE
                       NORTHERN DISTRICT OF NEW YORK

DR. A., NURSE A., DR. C., NURSE D., DR. F.,             )
DR. G, THERAPIST I., DR. J., NURSE J., DR.              )
                                                        )
M.,   NURSE    N.,   DR.    O.,  DR.    P.,
                                                        )
TECHNOLOGIST P., DR. S., NURSE S. and                   )
PHYSICIAN LIAISON X.,                                   )
                                                        )
                             Plaintiffs,                )         Case No. 1:21-cv-1009 (DNH/ML)
                                                        )
                      v.                                )
                                                        )         Order to Show Cause
KATHY HOCHUL, Governor of the State of New              )
York, in her official capacity; HOWARD A.               )
ZUCKER, Commissioner of the New York State              )
Department of Health, in his official capacity; and     )
LETITIA JAMES, Attorney General of the State of         )
New York, in her official capacity,                     )
                                                        )
                             Defendants.                )



                               UNSWORN DECLARATION OF
                                MICHAEL G. MCHALE, ESQ.

       Pursuant to 28 U.S.C. § 1746, Michael G. McHale hereby declares under penalty of

perjury as follows:

       1.      I am counsel for the plaintiffs in this matter and I make this declaration pertaining

to Exhibits A to F annexed to the Verified Complaint in this matter.

       2.      I hereby certify that the annexed Exhibits A to F are true copies of the original

digital sources or excerpts therefrom where indicated, with the exception of digitally inserted

Exhibit markings and emphases to each Exhibit, a descriptive box for the transcript in Exhibit F,

the pagination added to Exhibit E, and the pagination added to Exhibit F.

       3.      I hereby certify under penalty of perjury that the foregoing is true and correct.
      Case 1:21-cv-01009-DNH-ML Document 1-2 Filed 09/13/21 Page 2 of 2




Executed on September 13, 2021




                                               Michael G. McHale
                                               (Bar No. 701887)
                                               Counsel, Thomas More Society
                                               Counsel for Plaintiffs
